                                 UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION



 ABINGTON EMERSON CAPITAL, LLC,

                            Plaintifr,

          V.                                                              Case No. 2;17-cv-143
                                                                          JUDGE GEORGE C. SMITH
                                                                          Magistrate Judge Jolson
 JASON ADKINS,erai,

                            Defendants.



                                          OPINION AND ORDER

        This matter is before the Court upon Defendant XPO's Motion for Reconsideration (Doc.

161) of this Court's October 3, 2018 Order lifting the stay of this action (Doc. 159). Plaintiff

Abington Emerson Capital, LLC ("Abington") responded and filed a Motion to File a Third

Amended Complaint. (Docs. 167,168). XPO replied (Docs. 172,174). Plaintiffresponded (Doc.

175). Pursuant to Federal Rule ofCivil Procedure 15(a), PlaintifFs Motion for Leave to File Third

Amended Complaint (Doc. 167) is GRANTED. And for the reasons that follow. Defendant

XPO's Motion for Reconsideration (Doc. 161) is GRANTED in part and DENIED in part.

                                             I.       BACKGROUND

        A detailed factual summary of this case is fully set out in the Court's previous Opinions

and Orders (Docs. 144 and159) and will notbe fully discussed herein.' Presently, Defendant XPO

is asking this Court to reconsider its previous Order which lifted the stay over the entirety of this



' Furthermore, there are two other related cases currently before this Court in which those Plaintiffs claim they too
weredefrauded through shamsalesof tiresorchestrated by the sameor similar Defendants as in thiscase. SeeKirby
Devs. LLC v. XPO Glob. Forwarding, Inc., et a!., 2:18-cv-500 (S.D. Ohio 2018) (Smith, J.); Great Southland Ltd. v.
Landash Corp., et al, 2:17-cv-143 (S.D. Ohio 2018) (Smith, J.) (stayed).
case. (Doc. 161, Mot. for Reconsid. at 1). Around the same time this Court was issuing its ruling

lifting the stay, the United States Bankruptcy Court for the Southern District of Ohio was ruling

on Plaintiffs Motion for Comfort Order in the Landash bankruptcy action. See In re Landash,

Corp.^ 2:18-bk-50300, Doc. 146, Ord. on PL's Mot. for Comfort Ord. at 2 (Bankr. S.D. Ohio Oct.

15,2018). The bankruptcy court found that the automatic stay applies in full to Counts X and XI

of Plaintiffs Second Amended Complaint, and to any discrete allegations contained in Counts IV

and V that necessitate a finding as to the ownership of the tires that are part of the Landash

bankruptcy estate. Id.

          On October 30,2018, Plaintiff filed a Motion to file Third Amended Complaint,to remove

the Counts and discrete allegations that the bankruptcy court found interfered with its exclusive

jurisdiction over determining the ownership of the tires. {Compare Docs. 170-1, Ex. A Proposed

Third Am. Compl. with 71, Second Am. Compl.). XPO responded in opposition, arguing that

Plaintiffs Third Amended Complaint will result in "undue prejudice to XPO and is not being

brought in good faith." (Doc. 174, Resp. to Mot. for Leave to File at 2) (footnote omitted).

                                 II.    STANDARD OF REVIEW

          Defendant XPO asks the Court to exercise its discretion under Federal Rule of Civil

Procedure54(b) to reconsider its previous Order (Doc. 159). Interlocutoryorders "may be revised

at any time before the entry of a judgment adjudicating all the claims." Fed. R. Civ. P. 54(b).

"District courtshave authority both undercommon law and Rule 54(b)to reconsider interlocutory

orders and to reopen any part of a case before entry of final judgment." Harrington v. Ohio

Wesleyan Univ., No. 2:05-CV-249,2008 WL 163614, at *1 (S.D. Ohio Jan. 16,2008) (Holschuh,

J.) (quoting Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App'x 949, 959 (6th Cir.

2004)).     "The Court has 'significant discretion' in considering a motion to reconsider an
interlocutory order." Harrington, 2008 WL 163614, at *2 (quoting iZorfrigwez, 89 F. App'x at 959

n. 7).

         Typically, however, courts will reconsider previous interlocutory orders only "when there

is (1) an intervening change ofcontrolling law; (2) new evidence available; or (3) a need to correct

a clear error or prevent manifest injustice." Louisville/Jefferson Cty. Metro Gov't v. Hotels.com,

L.P., 590 F.3d 381,389 (6th Cir. 2009). Motions for reconsideration are not intended to be utilized

to re-litigate issues previously considered. Macdermid Inc. v. Electrochemicals Inc., Nos. 96-

3995, 96-4072, 142 F.3d 435, 1998 WL 165137, at * 6 n. 7 (6th Cir.1998) (unpublished table

decision).

         Further, "[t]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition ofthe causes in its docket with economy oftime and effort for itself, for counsel

and for litigants, and the entry ofsuch an order ordinarily rests with the sound discretionofthe District

Court." F.T.C. V. E.M.A. Nationwide, Inc., 767 F.3d 611, 626 (6th Cir. 2014) (quoting Ohio Envtl.

Council V. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977)); see also

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).


                                          III.    DISCUSSION

         Defendant XPO asks this Court to reconsider its previous Opinion and Order lifting the

stay over this action (Doc. 159) for two reasons: 1) the recent bankruptcy court ruling "[cjompels

[t]his] Court to [sjtay [tjhis [IJitigation [a]s [t]o Counts 4, 5, 10, and 11[;]" and 2) the Court's

concerns about prejudice to the Plaintiffare unnecessary. (Doc. 161, Mot. for Reconsid. at 7-10).

Plaintiff counters that: 1) its Third Amended Complaint removes the Counts and discrete

allegations that the bankruptcy court held interfered with its exclusive jurisdiction over assets in

the Landash bankruptcyestate; and 2) XPO is merely relitigatingissues upon which this Court has

already ruled. The Court will address XPO's arguments in turn.
A.     The bankruptcy court ruling does not require a stay.

       Plaintiffs Third Amended Complaint largely moots XPO's first argument. Plaintiff has

removed Coxmts X and XI of its Second Amended Complaint fi*om its Third Amended Complaint.

Plaintiff has likewise eliminated the discrete allegations of Counts IV and V that the bankruptcy

court specifically stated necessitated a determination as to the ownership of the tires that are part

of the Landash bankruptcy estate. (Compare Docs. 71, Second Am. Compl. with 170-1, Ex. A

Proposed Third Am. Compl.).

       First, XPO's assertions that the bankruptcy court's holding mandated a stay of Counts IV

and V of the Second Amended Complaint in their entirety is contradictory to the plain language

of the bankruptcy court's Order. When ruling on Plaintiffs Motion for Comfort Order the

bankruptcy court held: "Section 362(a)(3) of the Bankruptcy Code does apply to stay prosecution

ofCounts 10 and 11 and those discrete allegations ofCounts 4 and 5, which require determination

of ownership of the tires, including, but not limited to, the allegations of thefi and transportation

of stolen goods." In re Landash, 2:18-bk-50300, Doc. 146 at 2 (emphasis added).

        Second, XPO's contention that Plaintiffs elimination of certain discrete allegations in

Counts IV and V ofthe Second Amended Complaint is insufficient to comply with the bankruptcy

court Order is largely unpersuasive. (See Doc. 172, XPO Rep. at 3-4). Instead of drawing the

Court's attention to the discrete allegations that XPO believes still run afoul of the bankruptcy

court's Order, XPO generally asserts that the Third Amended Complaint "still has many

allegations that will require determination of ownership of the tires[]" and is "riddled with

references to buyers, sellers, bills of sale, purchase orders, and security interest of and to the tires

at issue." (Id, at 3). After reviewing Counts IV and V of Plaintiffs Third Amended Complaint,
the Court hnds that there remain only two discrete allegations in these Counts that may require a

determination of the bankruptcy tires' owner.

        The Court acknowledges that the allegations that Defendants illegally transported six stolen

tires and engaged in theft (Doc. 170-1, Ex. A, Proposed Third Am. Compl. at ^ 98, 105) may run

afoul of the bankruptcy court's Order; as such, those two discrete allegations are stayed in as far

as the allegations require a determination of ownership of tires that are a part of the bankruptcy

estate.^ However, theCourt finds it unnecessary to stay theentirety of this action merely because

two sentences may conflict with the bankruptcy court's exclusive jurisdiction over property in the

bankruptcy estate. As such, the Third Amended Complaint largely moots XPO's assertions that

this action must be stayed so to comply the bankruptcy court's Order.


B.      Plaintiff will be unduly prejudiced by a stay

        The Court can easily dispose of XPO's argument that the Court's concerns as to the

potential prejudice to Plaintiff is unnecessary. XPO asserts that the Court's concerns should be

alleviated because: 1) subpoenas have been issued to a number of individuals, decreasing the

likelihood of document destruction; and 2) the related cases "have similarly been in limbo." (Doc.

161, Mot. for Reconsid. at 9-10).

        The Court remains concemed about prejudice likely to result fi-om Plaintiffs diminished

ability to recover from Defendants if this case were stayed while other related matters continued.

This concern has not been quelled as the related cases, despite XPO's representation to the




^To the extent that the allegationscontained in paragraphs98 and 105—that: "Abington also sufferedharm as a result
of Defendants' transportation of stolen goods in violation of 18 U.S.C. § 2314 as XPO's shipment of 6 of the Tires
has reduced the value ofAbington's available security and dissipated Abington's goods." (Doc. 170-1, Ex. A Proposed
Third Am. Compl. at ^ 98) and "Abington also suffered harm as a result of Defendants' transportation ofstolen goods
in violation of 18 U.S.C. § 2314 and theft in violation of O.R.C. § 2923.31(A)(1) and (2) as XPO's shipment of 6 of
the Tires has reduced the value of Abington's available security and dissipated Abington's goods." (Id. at ^ 105)—
require a determination as to ownership of the tires' in the Landash bankruptcy estate, such allegations are stayed.
contrary, have not been—and are currently not—"in limbo." Significantly, on November 13,

2018, a court in the Southem District of Texas denied XPO's Motion to Stay in a related case. See

Vecron Exim Ltd. v. XPO Logistics, Inc., et al.. No. 4:18-cv-2394, Doc. 27, Ord. on XPO's Mot.

to Trans, or Stay at 2 (S.D. Tex. Nov. 13, 2018).^ Further, this Court recently denied XPO's

Motion to Stay the entirety of another related case.             See Kirby Devs. LLC v. XPO Glob.

Forwarding, Inc., et a!.. No. 2:18-cv-500, Doc. 47 (S.D. Ohio Nov. 20, 2018). Given that these

related matters are proceeding, the Court's concerns about prejudice to the Plaintiff remain. See

Karimona Invs., LLC v. Weinreb, No. 02-CV-1792, 2003 WL 941404, at *3 (S.D.N.Y. Mar. 7,

2003) (denying defendant's motion to stay, finding that: "Plaintiff has legitimate concerns that

fiuther delay may prejudice its ability to recover against" the defendant given defendant is a party

in another case that arose out of similar allegations as the case at bar.). As such, the Court is still

ofthe opinion that any hardship XPO may suffer in litigating this case at the present is outweighed

by the prejudice that the Plaintiff will suffer if this action was stayed.

        XPO has failed to draw the Court's attention to any new evidence that supports a stay.

Likewise, XPO has failed to demonstrate that the Court's decision to lifl the stay was clear error

or resulted in a manifest injustice. As XPO has not shown a compelling reason for this Court to

reconsider its previous Order (Doc. 159), the stay over this action shall remain lifted except as to

the discrete allegations that may run afoul of the bankruptcy court's Order (Doc. 170-1, Ex. A

Third Am. Compl. at         98, 105).




^"XPO Logistics, Inc. and XPO Global Forwarding, Inc.'s Motion to stay (Docket Entry No. 22) is also DENIED."
Vecron Exim Ltd., No. 4:18-CV-2394, Doc. 32 at 2.
                                       IV.     CONCLUSION

       For the foregoing reasons, Defendant's Motion for Reconsideration is GRANTED in part

and DENIED in part. The discrete allegations in Counts IV and V are stayed in as far as the

allegations require a determination ofownership of tires that are a part ofthe bankruptcy estate, as

noted supra. Additionally, this matter is currently stayed as to the following Defendants due to

their ongoing bankruptcy proceedings: Eckerd, see In re Eckerd, No. 18-41521 (Bankr. E.D. Tex.

2018); and Mid America, see In re Mid America Tire ofHillsboro, Inc., No. 4:18-bk-l 3908 (Bankr.

S.D. Ohio 2018). The parties are ORDERED to contact Magistrate Judge Jolson's chambers to

establish a new case management schedule.

       The Clerk is DIRECTED to file Plaintiffs Third Amended Complaint (Doc. 170-1), along

with the accompanying Exhibits. (Docs. 170-2 through 170-34).

       The Clerk shall remove Documents 161 and 167 from the Court's pending motions list.

       IT IS SO ORDERED.



                                                      /s/Georee C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
